Action to recover damages for the wrongful death of plaintiff’s intestate. After a verdict for plaintiff, the trial court granted defendants’ motion, made at the close of the entire case, on which decision had been reserved, set aside the verdict, and dismissed the complaint because defendants owed no duty to decedent to throw a basement switch which would have prevented the control of the movement of the elevator by push buttons on each floor of the building where the accident occurred; and because, if defendants were negligent, such negligence was not the proximate cause of the death of the intestate. Judgment reversed on the law, with costs, defendants’ motion denied, the verdict in' favor of plaintiff reinstated and judgment directed to be entered thereon, with costs. On the former appeal in this case (266 App. Div. 871) from a judgment in favor of defendants, entered on the granting of a motion to dismiss the complaint made at the end of the plaintiff’s case, we held that on the facts there presented the jury could have found defendants negligent. The same facts were presented on this trial. The jury could have found that defendants were negligent and that such negligence was the proximate cause of the accident. The question of contributory negligence was also one of fact for the jury. Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.